Citation Nr: 0935461	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-04 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include basal cell carcinoma.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1951 until April 
1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Denver, Colorado that denied the benefit sought on appeal.  
The Veteran appealed that decision to the BVA and the case 
was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that a VA examination is 
necessary in this case.  

The Veteran is claiming entitlement to service connection for 
a skin disorder, to include basal cell carcinoma, which he 
attributes to sun exposure during his time in active duty.

The United States Court of Appeals for Veterans Claims 
(Court) in McLendon v. Nicholson 20 Vet. App. 79 (2006), 
provided guidance regarding when a VA examination is 
necessary, holding that VA must provide a medical examination 
when there is: (1) competent evidence of a current disability 
or persistent recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 

With respect to the third factor above, the Court stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. McLendon, 20 Vet. 
App. 79 (2006).

In this case the record shows that the Veteran has been 
repeatedly diagnosed with keratosis and cancers of the skin 
since December 1995 and the Veteran claims treatment dating 
back to 1987.  In addition to evidence of his current 
diagnosis, the record contains an August 2007 statement from 
the Veteran's private physician indicating that it is as 
likely as not that the photodamage to the Veteran's skin is 
due to sun damage suffered during service.

Given the evidence discussed above, the record establishes 
that the Veteran has a current diagnosis and a competent 
medical opinion establishes a possible nexus between the 
Veteran's current diagnosis and active service.  As the 
evidence is insufficient to make a decision on the claim, 
McLendon dictates that VA provide the Veteran with a VA 
examination.

The Board also notes that in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the Court provided guidance as to the 
content of the notice that must be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  However, it does not 
appear that the Veteran was provided notice consistent with 
the Court's guidance in Dingess.   Since this case is being 
returned for additional evidentiary development, the RO 
should address this matter.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:


1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's guidance in 
the case of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) in connection with his 
current claim.  

2.  The Veteran should be afforded an 
examination by a dermatologist to 
ascertain the etiology of the his skin 
disorders, including basal cell 
carcinoma, and more specifically, whether 
any skin disorder, including basal cell 
carcinoma is related to sun exposure the 
Veteran reports during service.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, included the August 2007 
statement from Christopher R. Sartori, 
M.D., and following this review and the 
examination, the examiner is requested to 
offer an opinion as to whether any skin 
disorder, including basal cell carcinoma, 
that the Veteran has is at least as 
likely as not (a 50 percent or higher 
degree of probability) causally or 
etiologically related to sun the Veteran 
was exposed to during service.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




